                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

NICHOLAS STOLINAS,

               Plaintiff,

v.                                                 Case No.: 2:18-cv-702-FtM-38MRM

WALTER PALMER,

              Defendant.
                                          /

                                         ORDER1

       This matter comes before the Court on sua sponte review of the file. In deciding

Defendant Walter Palmer’s Motion to Strike Plaintiff’s Demand for Jury Trial (Doc. 30),

United States Magistrate Judge Mac R. McCoy ordered Plaintiff Nicholas Stolinas to notify

the Court whether he wished to proceed under diversity or admiralty jurisdiction (Doc. 35),

and Stolinas chose diversity jurisdiction (Doc. 36).

       Because federal courts have limited jurisdiction, they are “obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am.

Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). “Diversity jurisdiction exists over a

controversy between citizens of different states.” McCormick v. Aderholt, 293 F.3d 1254,

1257 (11th Cir. 2002). In his Complaint, Stolinas states that he is a resident of Florida


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
and Palmer is a resident of Minnesota. (Doc. 1). But individuals are citizens where they

are domiciled, not necessarily where they reside. Id. Because Stolinas does not state

the citizenship of the parties, the Court cannot determine whether it has diversity

jurisdiction over this case.

       Accordingly, it is now

       ORDERED:

       Plaintiff Nicholas Stolinas is ORDERED to file an amended complaint that includes

facts establishing diversity jurisdiction on or before June 20, 2019. Failure to do so will

result in dismissal of this case without further notice.

       DONE and ORDERED in Fort Myers, Florida this 14th day of June, 2019.




Copies: All Parties of Record




                                            2
